 



Exhibit 10.17
EMPLOYMENT AGREEMENT
THIS AGREEMENT made as of the 2nd day of May, 2007
BETWEEN:
IVANHOE ENERGY INC., a corporation continued under the laws of the Yukon
Territory, having its principal executive office at Suite 654 – 999 Canada
Place, Vancouver, British Columbia, V6C 3E1 and its operations headquarters at
5060 California Avenue, Suite 400, Bakersfield, California 93309
(the “Company”)
AND:
MICHAEL SILVERMAN of 1327 Ashland Street, Houston, Texas 77008
(the “Executive”)
WHEREAS:

A.   the Company is an international oil and gas company;   B.   the Executive
has extensive experience in heavy oil technologies and technology development
and project management;   C.   the Company wishes to have the Executive serve as
the Vice President, Technology of the Company; and   D.   the parties hereto
wish to enter into this agreement to set forth the terms and conditions
applicable to the employment of the Executive in such capacity.

NOW THEREFORE THIS AGREEMENT WITNESSES that the parties hereto, in consideration
of the premises and of the respective covenants and agreements on the part of
those herein contained, do hereby covenant each with the other as follows:
PART 1
DEFINITIONS AND INTERPRETATION
Definitions
1.1 In this Agreement, the following terms shall have the meanings ascribed
thereto:
“Agreement” means this agreement and all amendments made to it by written
agreement between the Company and the Executive;
“Board” means the Board of Directors of the Company;

 



--------------------------------------------------------------------------------



 



- 2 -
“Business Day” means a day other than Saturday, Sunday or statutory holiday in
British Columbia;
“Change of Control” means an event occurring after the Commencement Date
pursuant to which:

  (a)   a merger, amalgamation, arrangement, consolidation, reorganization or
transfer takes place in which securities of the Company having more than 50% of
the total combined voting power of the Company’s outstanding voting securities
are acquired by a person or persons different from the persons holding those
voting securities immediately prior to such event, and the composition of the
Board following such event is such that the directors of the Company prior to
the transaction constitute less than 50% of the Board membership following the
event;     (b)   any person, or any combination of persons acting jointly or in
concert by virtue of an agreement, arrangement, commitment or understanding
acquires, directly or indirectly, 50% or more of the voting rights attached to
all outstanding voting securities; or     (c)   any person, or any combination
of persons acting jointly or in concert by virtue of an agreement, arrangement,
commitment or understanding acquires, directly or indirectly, the right to
appoint a majority of the directors of the Company; or     (d)   the Company
sells, transfers or otherwise disposes of all or substantially all of its
assets, except that no Change of Control will be deemed to occur if such sale or
disposition is made to a subsidiary or subsidiaries of the Company.

“Disability” means a physical or mental incapacity of the Executive that has
prevented the Executive from performing the duties customarily assigned to the
Executive for one hundred and eighty (180) days, whether or not consecutive, out
of any twelve (12) consecutive months and that in the opinion of the Board is
likely to continue.
Interpretation
1.2 For the purposes of this Agreement, except as otherwise expressly provided:

  (a)   “this Agreement” means this Agreement, including the schedules hereto,
and not any particular part, section or other portion hereof, and includes any
agreement, document or instrument entered into, made or delivered pursuant to
the terms hereof, as the same may, from time to time, be supplemented or amended
and in effect;     (b)   all references in this Agreement to a designated
“part”, “section” or other subdivision or to a schedule are references to the
designated part, section, or other subdivision of, or schedule to, this
Agreement;

 



--------------------------------------------------------------------------------



 



- 3 -

  (c)   the words “hereof”, “herein”, “hereto” and “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
part, section or other subdivision or schedule unless the context or subject
matter otherwise requires;     (d)   the division of this Agreement into parts,
sections and other portions and the insertion of headings are for convenience of
reference only and are not intended to interpret, define or limit the scope,
extent or intent of this Agreement or any provision hereof;     (e)   unless
otherwise provided herein, all references to currency in this Agreement are to
lawful money of the United States of America and all amounts to be calculated or
paid pursuant to this Agreement are to be calculated in lawful money of the
United States of America;     (f)   the singular of any term includes the
plural, and vice versa, and the use of any term is generally applicable to any
gender and, where applicable, a body corporate, firm or other entity, and the
word “or” is not exclusive and the word “including” is not limiting whether or
not non-limiting language (such as “without limitation” or “but not limited to”
or words of similar import) is used with reference thereto; and     (g)   all
references to “approval”, “authorization”, “consent” or “direction” in this
Agreement means written approval, authorization, consent or direction.

PART 2
EMPLOYMENT
Employment
2.1 The Company shall employ the Executive and the Executive shall perform
services on behalf of the Company as its employee as provided herein during the
Period of Active Employment (as hereinafter defined).
Period of Active Employment
2.2 In this Employment Agreement, “Period of Active Employment” shall mean the
period beginning on the first date on which the Executive reports to work in
Bakersfield, California, or at such other location as agreed by the President
and CEO but in any case no later than May 31, 2007 (the “Commencement Date”) and
terminating on the date on which the first of the following occurs:

  (a)   the termination of the Executive’s employment by the Company for cause
as provided in Section 6.1 hereof;     (b)   the resignation of employment by
the Executive pursuant to Section 6.2;     (c)   the termination of this
Employment Agreement pursuant to Section 6.3;     (d)   the Disability of the
Executive; or     (e)   the death of the Executive.

 



--------------------------------------------------------------------------------



 



- 4 -
PART 3
POSITION
Capacity and Services
3.1 The Company shall employ the Executive as Vice President, Technology of the
Company. As such, the Executive shall be subject to the supervision of the
President and CEO and shall perform such duties and have such authority as may
from time to time be assigned, delegated or limited by the President and CEO.
The Executive shall perform these duties in accordance with the charter
documents and by-laws of the Company, the instructions of the President and CEO,
Company policy, applicable law and the rules and policies of each stock exchange
upon which securities of the Company may be listed from time to time.
Place of Employment
3.2 The Executive’s place of work will be the Company’s offices in Bakersfield,
California or other such location as approved by the President and CEO, but the
Company may require the Executive to work at any place throughout the world on a
temporary basis.
Full Time and Attention
3.3 The Executive shall devote one hundred percent (100%) of the Executive’s
business time to the Executive’s duties hereunder. The Executive may, however,
serve as a member of the board of directors of another company if the Board
determines in its sole discretion that such membership is not adverse to the
interests of the Company.
Conflicts of Interest
3.4 The Executive agrees that as an executive officer of the Company, he shall
refer to the President and CEO all matters and transactions in which a potential
conflict of interest between the Executive and the Company may arise and shall
not proceed with such matters or transactions until the Board’s express approval
thereof is obtained. For purposes of clarification, this Section 3.4 is not
intended to limit in any way the Executive’s other fiduciary obligations to the
Company which may arise in law or equity.
PART 4
COMPENSATION AND BENEFITS
Compensation
4.1 The base salary rate (“Base Salary”) of the Executive shall be $225,000.00
per year, payable monthly on the last business day of each month.
Benefits
4.2 The Company shall provide the Executive and his dependent immediate family
members with the same comprehensive medical, dental, life, disability and
related insurance coverage as are available to the other executive officers of
the Company.
Long Term Incentive Plan
4.3 Subject to Board approval, the Executive will receive incentive stock
options exercisable to purchase up to 80,000 common shares of the Company
pursuant to the

 



--------------------------------------------------------------------------------



 



- 5 -
Company’s Employees’ and Directors’ Equity Incentive Plan (the “Plan”) at a
price per common share determined in accordance with the terms of the Plan. The
Executive’s incentive stock options will vest and become exercisable in
accordance with the following schedule:

  (a)   options in respect of an initial 20,000 common shares will become
exercisable as of the first (1st) anniversary of the Commencement Date;     (b)
  options in respect of an additional 20,000 common shares will become
exercisable as of the second (2nd) anniversary of the Commencement Date; and    
(c)   options in respect of the remaining 20,000 common shares will become
exercisable as of the third (3rd) anniversary of the Commencement Date.     (d)
  options in respect of the remaining 20,000 common shares will become
exercisable as of the fourth (4th) anniversary of the Commencement Date.

Subject to earlier termination pursuant to the terms of the Plan, any of the
Executive’s incentive stock options remaining unexercised as of the fifth (5th)
anniversary of the Commencement Date will, as of that date, expire and cease to
be exercisable. In addition to the incentive stock options referred to above,
the Executive will be eligible to receive additional incentive stock option
grants annually pursuant the Company’s Compensation Programme subject to
approval and ratification by the Board. All such grants will be made pursuant
to, and in accordance with the terms of, the Plan.
Short Term Incentive Plan
4.4 The Executive shall be eligible for an annual bonus award pursuant to the
Company’s Compensation Programme and payable after the end of the Company’s
fiscal year. The annual bonus award will be based on an overall performance
rating and job specific criteria. The bonus award will be a combination of
unrestricted shares of the Company and cash. Award levels are outlined in the
Company’s Compensation Programme.
Vacation
4.5 The Executive is entitled to take four (4) weeks vacation per calendar year
in accordance with the Company’s policies and practices in effect at the
relevant time for senior executives and subject to the needs of the Company.
Notwithstanding the foregoing, any vacation of greater than 10 consecutive
Business Days in length shall require the approval of the President and CEO.
Expenses Incidental to Employment
4.6 The Company shall reimburse the Executive in accordance with its normal
policies and practices for the Executive’s travel and other expenses or
disbursements reasonably and necessarily incurred or made in connection with the
Company’s business. The Executive will furnish the Company with an itemized
account of his expenses in such form or forms as may reasonably be required by
the Company and at such times or intervals as may be required by the Company.

 



--------------------------------------------------------------------------------



 



- 6 -
Relocation Allowance
4.7 If required and as full reimbursement for the Executive relocating to
Bakersfield, California, the Company will pay to the Executive a reasonable
amount, to be determined by the President & CEO, towards his out-of-pocket
relocation costs, such as housing related expenses, shipping, storage, temporary
living expenses and incidental expenses.
PART 5
CONFIDENTIALITY AND NON-COMPETITION
Non-Competition
5.1 The Executive acknowledges that the Executive’s services are unique and
extraordinary. The Executive also acknowledges that the Executive’s position
will give the Executive access to confidential information of substantial
importance to the Company and its business. During the Non-Competition Period
(as hereinafter defined), the Executive shall not, either individually or in
partnership or jointly or in conjunction with any other person, entity or
organization, as principal, agent, consultant, lender, contractor, employer,
employee, investor, shareholder or in any other manner, directly or indirectly,
advise, manage, carry on, establish, control, engage in, invest in, offer
financial assistance or services to, or permit the Executive’s name or any part
thereof to be used by any business in any jurisdiction in which Executive knows
or ought reasonably to have known that the Company is conducting business, that
competes with the business of the Company, its parent, affiliated or subsidiary
companies, or any business in which the Company, its parent, affiliated or
subsidiary companies is engaged (the “Business”). For purposes of this
Agreement, “Non-Competition Period” means a period beginning on the date hereof
and ending at the
later of:

  (a)   six (6) months after the end of the Period of Active Employment; or    
(b)   the date on which the Executive no longer is receiving compensation
pursuant to any of the terms of this Agreement.

Other Executives
5.2 The Executive agrees that during the period beginning on the date hereof and
ending twelve (12) months after the Period of Active Employment, neither the
Executive nor any entity with whom the Executive is at the time associated,
related or affiliated shall, directly or indirectly, hire or offer to hire or
entice away or in any other manner persuade or attempt to persuade any officer,
employee or agent of the Business to discontinue or alter any one of their or
its relationships with the Company.
Confidentiality
5.3 Except in the normal and proper course of the Executive’s duties hereunder,
the Executive will not use for the Executive’s own account or disclose to anyone
else, during or for a period of three (3) years after the Period of Active
Employment, any confidential or proprietary information or material relating to
the Company’s operations or business which the Executive obtains from the
Company or its officers or employees, agents, suppliers or customers or
otherwise by virtue of the Executive’s employment by the Company or by the
Company’s predecessor. Confidential or proprietary information or material
includes, without limitation, the following types of information or material,
both existing and contemplated, regarding the Company or its parent, affiliated
or subsidiary companies: corporate information,

 



--------------------------------------------------------------------------------



 



- 7 -
plans, strategies, tactics, policies, resolutions, litigation or negotiations,
financial information, including debt arrangements, equity structure, investors
and holdings; operational and scientific information, technical information, and
personnel information, including personnel lists, resumes, personnel data,
organizational structure and performance evaluations (the “Confidential
Information
Notwithstanding the preceding, “Confidential Information” shall; not include
information which (a) was in the Executive’s possession prior to the
Commencement Date, (b) is or becomes publicly known, except for any such
information that becomes publicly known because of disclosure by the Executive
in violation of this Agreement, or (c) is required to be disclosed pursuant to
judicial or regulatory action, law or similar process.
Return of Documents
5.4 The Executive agrees that all documents of any nature pertaining to
activities of the Company and to its parent and their respective affiliated,
related, associated or subsidiary companies, including Confidential Information,
in the Executive’s possession now or at any time during the Period of Active
Employment, are and shall be the property of the Company and its parent, and
their respective affiliated, related, associated or subsidiary companies, and
that all such documents and all copies of them shall be surrendered to the
Company whenever requested by the Company.
Invalidity
5.5 If any court determines that any provision contained in this Agreement
including, without limitation, a restrictive covenant or any part thereof is
unenforceable because of the duration or geographical scope of the provision or
for any other reason, the duration or scope of the provision, as the case may
be, shall be reduced so that the provision becomes enforceable and, in its
reduced form, the provision shall then be enforceable and shall be enforced.
Acknowledgement
5.6 The Executive acknowledges that, in connection with the Executive’s
employment by the Company, the Executive will receive or will become eligible to
receive substantial benefits and compensation. The Executive acknowledges that
the Executive’s employment by the Company and all compensation and benefits and
potential compensation and benefits to the Executive from such employment shall
be conferred by the Company upon the Executive only because and on condition of
the Executive’s willingness to commit the Executive’s best efforts and loyalty
to the Company, including protecting the Company’s right to have its
Confidential Information protected and abiding by the confidentiality,
non-competition and other provisions herein. The Executive understands the
Executive’s duties and obligations as set forth in this Agreement and agrees
that such duties and obligations would not unduly restrict or curtail the
Executive’s legitimate efforts to earn a livelihood following any termination of
the Executive’s employment with the Company. The Executive agrees that the
restrictions contained in this Part 5 are reasonable and valid and all defences
to the strict enforcement thereof by the Company are waived by the Executive.
The Executive further acknowledges that irreparable damage would result to the
Company if the provisions of Sections 5.1 through 5.4 are not specifically
enforced, and agrees that the Company shall be entitled to any appropriate
legal, equitable, or other remedy, including injunctive relief, in respect of
any failure or continuing failure to comply with the provisions of Sections 5.1
through 5.4.

 



--------------------------------------------------------------------------------



 



- 8 -
Corporate Opportunities
5.7 Any business opportunities related to the business of the Company which
become known to the Executive during the period of his employment hereunder must
be fully disclosed and made available to the Board by the Executive and the
Executive agrees not to take or omit to take any action if the result would be
to divert from the Company any opportunity which is within the scope of its
Business as known to the Executive from time to time.
Ivanhoe Related Developments. Executive will promptly disclose and assign, in
writing, to Ivanhoe any inventions, improvements, or discoveries, methods,
developments, software, and works of authorship, whether patentable or not,
which are made, conceived, or improved by Executive, solely or jointly with
others, during Consultant’s engagement by Ivanhoe hereunder or while providing
Services to an Ivanhoe Affiliate, either during or outside the regular hours of
Executive’s engagement (“Ivanhoe Related Developments”) that (A) use equipment,
supplies, facilities, trade secret information, or other Confidential
Information of Ivanhoe or any Affiliate of Ivanhoe, or (B) directly relate, at
the time of conception, development, reduction to practice, or use, to the RTP™
technology of Ivanhoe or one or more Affiliates of Ivanhoe (the “Technology”),
or to actual research or development related to the Technology, or one or more
Affiliates of Ivanhoe, or (C) that result directly from any work performed by
Executive for Ivanhoe or any Affiliate of Ivanhoe.
     Upon request, Executive will assist Ivanhoe and its nominees in every
proper way at Ivanhoe’s expense (and without additional compensation to
Executive), both during Executive’s engagement by Ivanhoe and thereafter, to
obtain and retain for Ivanhoe’s sole benefit patent protection for any and all
Ivanhoe Related Developments, which will remain the property of Ivanhoe, its
successors, assigns, or nominees, whether patented or not, and, for that
purpose, upon written request by and at the expense of Ivanhoe, Executive will
within thirty (30) days following a request therefore execute any and all
documents relating thereto that are deemed necessary by Ivanhoe to the extent
such request is reasonable. All such Ivanhoe Related Developments will be
subject to the provision of this Agreement (regarding Confidential Information).
Notwithstanding the foregoing, in the event that, after termination of
Executive’s engagement, Executive incurs expenses, provides Services, or
otherwise assists Ivanhoe or its nominees at such party’s request, Ivanhoe shall
compensate Executive therefor, with such compensation to be reasonably agreed
upon by Executive and Ivanhoe. The obligations of Executive and Ivanhoe under
this section 5.3 will survive the termination of Executive’s engagement for any
reason or no reason, will be applicable regardless of any actual or alleged
breach of this Agreement by Ivanhoe, and will continue indefinitely.
Passive Investment
5.8 Notwithstanding anything in this Article, nothing in this Agreement shall be
deemed to prevent or prohibit the Executive from owning shares in a publicly
listed company as a passive investment, so long as the Executive does not own
more than five per cent (5%) of the shares thereof.

 



--------------------------------------------------------------------------------



 



- 9 -
PART 6
TERMINATION AND RESIGNATION
Termination for Cause
6.1 The Company may immediately terminate this Agreement at any time for cause
by written notice to the Executive. Without limiting the foregoing, any one or
more of the following events shall constitute cause:

  (a)   the Executive’s appropriation of corporate opportunities for his direct
or indirect benefit or his failure to disclose any material conflict of
interest;     (b)   the Executive’s failure to disclose material facts
concerning his business interests or employment by other than the Company;    
(c)   any of the following acts or circumstances of the Executive: fraud,
illegality, breach of statute or regulation, or gross incompetence;     (d)  
the Executive’s breach of fiduciary duty to the Company;     (e)   the
Executive’s material breach of this Agreement or gross negligence in carrying
out his duties under this Agreement;     (f)   the failure of or refusal by the
Executive to follow the reasonable and lawful directions of the Board or to
comply with the policies, rules and regulations of the Company (except to the
extent that such policies, rules and regulations expressly conflict with the
provisions of this Agreement);     (g)   any conduct which would materially
impair or prevent the Executive from continuing as an officer or director of the
Company under applicable corporate or securities laws, or the rules and policies
of any stock exchange or securities market upon which the Company’s shares are
listed from time to time; or     (h)   the Executive’s plea of guilty to or
conviction of an offence punishable by imprisonment.

If the Company terminates this Agreement for cause under this Section 6.1, the
Company shall not be obligated to make any further payments under this
Agreement, except for the payment of any Base Salary due and owing pursuant to
Section 4.1 at the time of termination and reasonable expenses due and owing
pursuant to Section 4.5 at the time of the termination. If the Company
terminates this Agreement for cause under this Section 6.1, all vested incentive
stock options will remain exercisable for a period of one month from the date of
termination and all unvested incentive stock options will immediately terminate.
Resignation by Executive
6.2 The Executive shall give the Company not less than three (3) months notice
of the resignation of the Executive’s employment hereunder. The Company may
waive or abridge any notice period specified in such notice, in its absolute
discretion. If the Executive resigns the Executive’s employment and terminates
this Agreement for any reason, the Company shall have no further obligations or
responsibilities hereunder to the Executive, and nothing herein

 



--------------------------------------------------------------------------------



 



- 10 -
contained shall be construed to limit or restrict in any way the Company’s
ability to pursue any remedies it may have at law or equity pursuant to the
provisions of this Agreement. Notwithstanding the foregoing, all of the
Executive’s vested incentive stock options will remain exercisable for a period
of three (3) months from the date that the Executive’s employment terminates.
Termination Without Cause
6.3 The Company may terminate this Agreement at any time without cause or upon
the Disability of the Executive. Should the Company terminate the Executive
without cause during the first three years of employment; the Company will
provide the Executive with a lump sum payment of an amount equal to twelve
(12) monthly payments of the Executive’s Base Salary. Should the Company
terminate the executive without cause during the fourth or fifth years of
employment; the Company will provide the Executive with a lump sum payment of an
amount equal to six (6) monthly payments of the Executive’s Base Salary. Should
this occur after the fifth anniversary of the Executive’s employment date, the
Company will provide the Executive with a lump sum payment of an amount equal to
three (3) monthly payments of the Executive’s Base Salary. The payments provided
for in this Section 6.3 shall be inclusive of the Executive’s entitlement to
notice and severance pay at common law or by statute. Notwithstanding the
foregoing, those of the Executive’s unvested stock options that would have
vested within one (1) year from the date that the Executive’s employment
terminates will be deemed to have vested, and all of the Executive’s unexercised
stock options that have vested or are deemed to have vested will remain
exercisable for a period of six (6) months from the date that the Executive’s
employment terminates.
Termination of Employment after Change of Control
6.4 If a Change of Control occurs and this Agreement is terminated by the
Company within twelve (12) months of such Change of Control, the Executive shall
be entitled to receive a lump sum payment in an amount equal to twelve
(12) monthly payments of the Executive’s Base Salary. The Company shall not be
obligated to make any further payments under this Agreement, except for the
payment of any reasonable expenses due and owing pursuant to Section 4.7.
Notwithstanding the foregoing, all of the Executive’s unexercised stock options,
vested or unvested, will be deemed to have vested and will remain exercisable
for a period of six (6) months from the date that the Executive’s employment
terminates.
Benefits on Termination
6.5 If this Agreement is terminated in accordance with Section 6.3 or Section
6.4, the benefits provided to the Executive pursuant to Section 4.2 shall
continue for the amount of months of Base Salary the Executive is entitled to
following the termination of this Agreement pursuant to this Part or until the
Executive commences alternative employment, whichever occurs first.
Results of Termination
6.6 Upon termination or resignation of the Executive’s employment pursuant to
this Part, this Agreement and the employment of the Executive shall be wholly
terminated with the exception of the clauses specifically contemplated to
continue in full force and effect beyond the termination of this Agreement,
including those set out in Part 5.

 



--------------------------------------------------------------------------------



 



- 11 -
PART 7
REPRESENTATIONS AND WARRANTIES
No Breach
7.1 The Executive represents and warrants to the Company that the execution and
performance of this Agreement will not result in or constitute a default,
breach, violation or event that, with notice or lapse of time or both, would be
a default, breach or violation of any understanding, agreement or commitment,
written or oral, express or implied, to which the Executive is currently a party
or by which the Executive or the Executive’s property is currently bound.
Indemnity
7.2 The Executive shall defend, indemnify and hold the Company harmless from any
liability, expense or claim (including solicitor’s fees incurred in respect
thereof) by any person in any way arising out of, relating to, or in connection
with any incorrectness or breach of the representations and warranties in
Section 7.1.
Right of Termination
7.3 The Executive acknowledges that a breach of this Part by the Executive shall
entitle the Company to terminate the Executive’s employment and this Agreement
for cause.
Company Indemnity and Insurance
7.4 The Company shall defend, indemnify and hold the Executive harmless from any
liability, expense or claim (including solicitor’s fees incurred in respect
thereof) in any way arising out of, relating to, or in connection with his
performance of services for the Company, to the fullest extent permitted by
applicable law. The Company shall make reasonable efforts to ensure that the
Executive shall fully participate as a covered insured under the Company’s
directors’ and officers’ liability insurance policy with respect to the Period
of Active Employment.
PART 8
MISCELLANEOUS PROVISIONS
Rights and Waivers
8.1 All rights and remedies of the parties are separate and cumulative, and none
of them, whether exercised or not, shall be deemed to be to the exclusion of any
other rights or remedies or shall be deemed to limit or prejudice any other
legal or equitable rights or remedies which either of the parties may have.
Waiver
8.2 Any purported waiver of any default, breach or non-compliance under this
Agreement is not effective unless in writing and signed by the party to be bound
by the waiver. No waiver shall be inferred from or implied by any failure to act
or delay in acting by a party in respect of any default, breach or
non-observance or by anything done or omitted to be done by the other party. The
waiver by a party of any default, breach or non-compliance under this Agreement
shall not operate as a waiver of that party’s rights under this Agreement in
respect of

 



--------------------------------------------------------------------------------



 



- 12 -
any continuing or subsequent default, breach or non-observance (whether of the
same or any other nature).
Severability
8.3 Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of the
prohibition or unenforceability and shall be severed from the balance of this
Agreement, all without affecting the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.
Notices
8.4 Any notice, certificate, consent, determination or other communication
required or permitted to be given or made under this Agreement shall be in
writing and shall be effectively given and made if (i) delivered personally,
(ii) sent by prepaid same day courier service, or (iii) sent by fax or other
similar means of electronic communication, in each case to the applicable
address set out below:
if to the Company, to:
Suite 654
999 Canada Place
Vancouver, British Columbia
V6C 3E1
Attention: Vice President & Corporate Secretary
Fax: (604) 682-2060
E-M: beverlyb@ivancorp.com
if to the Executive, to:
Michael Silverman
1327 Ashland Street
Houston, Texas 77008
Fax: l
E-M: Michael_silverman@sbcglobal.net
Any such communication so given or made shall be deemed to have been given or
made and to have been received on the day of delivery if delivered personally or
by courier service, or on the day of faxing or sending by other means of
recorded electronic communication, provided that the day in either event is a
Business Day and the communication is so delivered, faxed or sent prior to 4:30
p.m. (local time at destination) on that day. Otherwise, the communication shall
be deemed to have been given and made and to have been received on the next
following Business Day. Any such communication given or made in any other manner
shall be deemed to have been given or made and to have been received only upon
actual receipt. Any party may from time to time change its address under this
Section 8.4 by notice to the other party given in the manner provided by this
Section 8.4.

 



--------------------------------------------------------------------------------



 



- 13 -
Time of Essence
8.5 Time shall be of the essence of this Agreement in all respects.
Successors and Assigns
8.6 This Agreement shall enure to the benefit of, and be binding on, the parties
and their respective heirs, administrators, executors, successors and permitted
assigns. The Company shall have the right to assign this Agreement to any
successor (whether direct or indirect, by purchase, amalgamation, arrangement,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company provided only that the Company must first require
the successor to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. The Executive by the Executive’s
signature hereto expressly consents to such assignment. The Executive shall not
assign or transfer, whether absolutely, by way of security or otherwise, all or
any part of the Executive’s rights or obligations under this Agreement without
the prior consent of the Company, which may be arbitrarily withheld.
Amendment
8.7 No amendment of this Agreement will be effective unless made in writing and
signed by the parties.
Entire Agreement
8.8 This Agreement constitutes the entire agreement between the parties
pertaining to the subject matter of this Agreement and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written. There are no conditions, warranties, representations or other
agreements between the parties in connection with the subject matter of this
Agreement (whether oral or written, express or implied, statutory or otherwise)
except as specifically set out in this Agreement.
Governing Law
8.9 This Agreement shall be governed by and construed in accordance with the
laws of the State of California, without regard to rules that would refer the
matter to the laws of another jurisdiction. .
Headings
8.10 The division of this Agreement into Parts and Sections and the insertion of
headings are for convenience or reference only and shall not affect the
construction or interpretation of this Agreement.
Full Satisfaction
8.11 The terms set out in this Agreement, provided that such terms are satisfied
by the Company, are in lieu of (and not in addition to) and in full satisfaction
of any and all other claims or entitlements which the Executive has or may have
upon the termination of the Executive’s employment pursuant to Part 6 and the
compliance by the Company with these terms will affect a full and complete
release of the Company and its parent and their respective affiliates,
associates, subsidiaries and related companies from any and all claims which the
Executive may have for whatever reason or cause in connection with the
Executive’s

 



--------------------------------------------------------------------------------



 



- 14 -
employment and the termination of it, other than those obligations specifically
set out in this Agreement. In agreeing to the terms set out in this Agreement,
the Executive specifically agrees to execute a formal release document to that
effect and will deliver upon request appropriate resignations from all offices
and positions with the Company and its parent and their respective affiliated,
associated subsidiary or affiliated companies if, as and when requested by the
Company upon termination of the Executive’s employment within the circumstances
contemplated by this Agreement.
Executive Acknowledgements
8.12 The Executive acknowledges that:

  (a)   the Executive has had sufficient time to review this Agreement
thoroughly;     (b)   the Executive has read and understands the terms of this
Agreement and the obligations hereunder;     (c)   the Executive has been given
an opportunity to obtain independent legal advice concerning the interpretation
and effect of this Agreement; and     (d)   the Executive has received a fully
executed counterpart copy of this Agreement.

          IN WITNESS WHEREOF the parties have executed counterpart copies of
this Agreement the date first set forth above.

         
 
  MICHAEL SILVERMAN    
 
       
Hope M. Basralian
 
Witness: Hope M. Basralian
  Michael A. Silverman
 
   

             
 
      IVANHOE ENERGY INC.    
 
           
 
  Per:   Joseph Gasca
 
Name: Joseph Gasca    
 
      Title: President & Chief Executive Officer    

 